Citation Nr: 1336219	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Bruce, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1970 to March 1970, from August 1999 to September 1999, from June 2005 to August 2005, and from April 2005 to December 2006.  Additionally the Veteran participated in multiple periods of short-term ACDUTRA dates as well as inactive duty for training (INACDUTRA). The Veteran was ultimately discharged from the United States Army National Guard and assigned to the Retired Reserves on February 28, 2011.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2013, the Veteran testified at a Video Hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system was conducted.


FINDINGS OF FACT

1.  The more probative evidence of record demonstrated that the Veteran's bilateral hearing loss is not related to military service.

2.  The more probative evidence of record demonstrated that the Veteran's tinnitus is not related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).
2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A March 2008 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection. T he letter also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013).  The evidence of record includes National Guard medical records and relevant VA treatment records, VA examination reports, and private treatment records.  
The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were provided in May 2008, July 2008, January 2010 and an addendum opinion was provided in June 2012.  38 C.F.R. § 3.159(c) (4). When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are collectively adequate as they are predicated on a full reading of the available service and VA medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided a complete rationale for the opinions stated relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2). At the January 2013 video hearing, the undersigned Acting Veterans Law Judge and representative for the Veteran engaged in colloquies with the Veteran as to substantiation of the claims.  The Veteran was asked about and provided testimony regarding the etiology of his hearing loss and tinnitus claims.  

Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's January 2013 video hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims. The Board finds that any error in notice provided during the Veteran's hearing constitutes harmless error. See 38 C.F.R. § 20.1102. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.

The applicable duties to notify and assist have been satisfied.  There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2013). 

Merits of the Claims

The Veteran seeks service connection for hearing loss and tinnitus resulting from noise exposure during service.  There is no competent, probative evidence supporting his claims.  The Board must deny his claims.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2012).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C). Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

As noted above, certain diseases, including hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).  Therefore, presumptive service connection is not warranted.

Lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), noted that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.

The Veteran contends that his hearing loss and tinnitus are the result of noise exposure during his various periods of ACDUTRA.  The Veteran's DD-214 and NGB 22 forms indicated that his military operational specialty is that of a jet engine mechanic.  The Veteran is also a civilian employee of the Iowa National Guard and performs the exact same duties in his civilian employ as he does during periods of service. 

The Board notes initially that the Veteran has a current disability as noted in various service and VA treatment records.  The Veteran is currently diagnosed with hearing loss for VA standards as noted in the May 2008 VA examination.  The Veteran was diagnosed with normal hearing sloping to moderate sensorineural hearing loss at 4000Hz (45dB) in the right ear and normal hearing sloping to moderate sensorineural hearing loss in the 3000Hz to 4000Hz (45dB and 50dB) range in the left ear.  The Veteran reported mild, bilateral, constant tinnitus.  Therefore the Board finds the Veteran has a current diagnosis with regard to both of his claims.

The Veteran's service treatment records from his various periods of ACDUTRA/INACDUTRA indicated that he first reported having tinnitus in a December 1997 hearing conservation examination.  Service records indicate that the Veteran first met the requirements for hearing loss, for VA purposes, in his left ear in November 1987and initially met the criteria for right ear hearing loss at an October 1993 periodic examination.  There are various reports of record which indicated that the Veteran complained of both increased hearing loss and tinnitus in his in-service periodic hearing examinations. 

The Veteran was afforded a VA examination in May 2008.  As noted above, the Veteran was diagnosed with hearing loss and tinnitus.  The examiner was asked to determine the etiology of the Veteran's hearing loss and tinnitus claims.  The examiner opined that the Veteran's hearing loss and tinnitus were at least as likely as not caused by or the result of military noise exposure.  The examiner further noted that the tinnitus was at least as likely as not a symptom associated with hearing loss.  

Unfortunately, the examiner provided that opinion without having full knowledge of the extent of the Veteran's civilian employment in comparison with his National Guard service.  Therefore, another examination was provided in July 2008.  The examiner thoroughly reviewed the claims file and noted that many of the hearing examinations were conducted while the Veteran was under civilian employ.  The examiner then noted that the audiograms reviewed indicated a very gradual hearing loss which was more likely than not secondary to his extensive civil service employment as a jet engine mechanic for the National Guard.  The examiner opined that "the Veteran's hearing loss and tinnitus were more likely than not caused by or the result of his civilian occupational endeavors as a jet engine mechanic for the Iowa National Guard and not a direct result of active duty military service".

The Veteran was again afforded a VA examination in January 2010.  The examiner noted what the previous opinion had stated and further noted that the Veteran's active duty was related to one weekend/ month and two week summer drill trainings with an additional period of active duty from 1 to 74 days annually.  No drill or activity occurred between February 1976 and April 1980.  The examiner noted that hearing loss was present prior to active duty and not exacerbated by active duty based on a review of audiograms associated with both civilian and military service in the Iowa National Guard.  The examiner noted that the Veteran met the requirements for bilateral hearing loss in 1993 and that there were no threshold shifts or appreciable changes in audiograms from 1993 to March 2008.  The examiner addressed the Sataloff Criteria used to diagnose noise induced hearing loss and stated that long term exposure is necessary and hearing loss must have developed between the first 8-10 years of exposure.  Having addressed this criteria the examiner noted that hearing loss in this case is age related loss with little noise induced effect.  Statistically, and referring to the audiograms of record, hearing loss was stated to be secondary to civil employment and not active duty.  There was no evidence that active duty resulted in any change of hearing.  The examiner noted there was a great deal of difference between acoustic trauma and noise induced hearing loss.  In the prior, hearing returns to normal in most cases.  In the later, hearing loss is the result of long term noise exposure.  There is no evidence of acoustic trauma with some possible evidence of noise induced loss.  This occurred over the long term which is consistent with the Veteran's 30 years of civilian employment and not short term periods of active duty.  The examiner further noted that there are various causes to tinnitus and that he was unable to comment on the etiology of the Veteran's tinnitus, but statistically it is secondary to high frequency hearing loss.  

A June 2012 addendum opinion was provided.  Records were thoroughly reviewed, including new records of National Guard service which were provided by the Veteran.  The examiner noted that cumulative periods for civilian duties was more extensive than his active duty assignments.  The examiner acknowledged that the Veteran would have the potential for different levels of noise exposure depending on his work environment whether working in an isolated lab on one end of the spectrum or in a combat support setting on the other end of the spectrum.  The examiner noted, however, that there was no documented episode of acute acoustic trauma that occurred during an active duty assignment and no complaint of hearing loss or tinnitus in other than a screening situation.  Finally the examiner noted that there was no record of active ear disorders, hearing or tinnitus, either triggering a medical examination in service or a profile for such a condition during service.  There was no record of a hearing threshold shift occurring within a defined period of active duty service.  The examiner opined that it was less likely than not that hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.

The probative evidence indicated that the Veteran's hearing loss and tinnitus are more likely related to his civilian employment rather than his limited active duty service.  

After a careful review of the record, the Board finds that the more probative evidence shows the Veteran's bilateral hearing loss and tinnitus are not related to military service.  The Board acknowledges that the Veteran is competent to report his symptoms of hearing loss and tinnitus and accepts that he was exposed to noise during service.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  

The Board notes that the Veteran reported acoustic trauma in the military when he was exposed to loud noises associated with jet engine noise.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2).  Therefore, the Board accepts the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss and tinnitus while in service.  The Board finds that the more probative evidence indicated that the Veteran's hearing loss and tinnitus were related to his civilian employment with the Iowa National Guard. 

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to observe hearing loss during and post service and that such observations need not be recorded.  However, while the Veteran is competent to provide continuity of symptomatology it is also necessary to show that retrospective reports of previously observed symptoms are credible.  The record shows that the Veteran was exposed to noise both as a civilian employee of the Iowa National Guard and while in service with the Iowa National Guard. The Veteran is not shown to be credible in his assertions that it was the exposure during the brief periods of active, ACDUTRA, and INACDUTRA that caused his bilateral hearing loss and tinnitus.   See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Indeed, the record does not support these contentions. 

Upon careful consideration of the evidence in this case, the Board finds that the opinions of the July 2008 and January 2010 VA examiners, to include the June 2012 addendum opinion are more probative, as they reflect a full review of the pertinent evidence and are supported by detailed explanation.  Additionally, the opinions reflect consideration of the degree of noise exposure experienced both during periods of service and during the Veteran's civilian employment.  The Board further notes that the examiner's opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  Therefore, the Board finds the July 2008 and January 2010 VA examiners, to include the June 2012 addendum opinion's to be more probative.

In summary, the Board finds the evidence demonstrates that the Veteran's hearing loss and tinnitus are more likely related to his civilian employment in the Iowa National Guard and therefore not related to his various periods of ACDUTRA with the Iowa National Guard.  Rather, the evidence of record preponderates against a finding that the Veteran has hearing loss and tinnitus related to service or any incident thereof, and accordingly service connection for hearing loss and tinnitus must be denied.  As a preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus, the benefit- of-the-doubt doctrine is inapplicable. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


